DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: In line 3, please delete [thread] and insert – threaded --. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US2015/0275956).
For claim 1, Oh et al. discloses a cast-in-place anchor assembly (figs. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member (70) which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (12), the anchor housing including an opening therein along a longitudinal axis thereof for receiving the elongate load bearing member, the anchor housing also including a jaw assembly (14, 16) housed in the anchor housing, the jaw assembly for lockingly engaging and axially constraining the elongate load bearing member (70) relative to the anchor housing, the jaw assembly including separable jaws and a bias member (bevel 36) for biasing the jaws toward each other, the jaw assembly further including a compressible member (fig. 5, 18, spring) between the jaw and the anchor housing, the jaws including a reconfigurable lock structure (24), wherein, in a first anchor assembly configuration, the reconfigurable lock structure has a first configuration (fig. 5, when 24 is not tightened) that allows the jaws to move axially relative to the anchor housing [0075] and in a second anchor assembly configuration (fig. 4, when 24 is tightened and pushes down on the jaws) the reconfigurable lock structure reconfigures by compression of the compressible member to further limit the relative axial movement of the jaws [0076].
For claim 4, Oh et al. discloses that the reconfigurable lock structure (fig. 4, 24) is an expandable member ([0008] metal is expandable when heated).
For claim 5, Oh et al. discloses that the reconfigurable lock structure is a metal member.
For claim 8, Oh et al. discloses that the separable jaws (14, 16) include threaded interior surfaces [0069].
For claim 9, Oh et al. discloses that the separable jaws include a separator projection (outer projection 44, 46 of inner thread [0069], broadest reasonable interpretation) thereon, and wherein the separator projection includes an inclined surface.
For claim 10, Oh et al. discloses a cast-in-place anchor assembly (fig. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (12), the anchor housing including an opening (34) therein along a longitudinal axis thereof for receiving the elongate load bearing member, the anchor housing also including a jaw assembly (14, 16) housed in an anchor assembly, the anchor assembly for lockingly engaging and axially constraining the elongate load bearing member relative to the anchor housing, the jaw assembly including separable jaws and the anchor assembly including a bias member (bevel 36) for biasing the separable jaws toward each other, the anchor assembly further including a reconfigurable locking member (24), the reconfigurable locking member disposed above the separable jaws and wherein, in a first configuration the reconfigurable locking member is able to move axially within the anchor housing (fig. 5, when 24 is not tightened), and in a second configuration (fig. 4, when 24 is tightened and pushes down on the jaws) the locking member is constrained axially within the anchor housing to prevent further upward movement of the separable jaws [0076].
For claim 11, Oh et al. discloses that the separable jaws include a separator projection (outer projection 44, 46 of inner thread [0069], broadest reasonable interpretation) thereon, and wherein the separator projection includes an inclined surface.
For claim 12, Oh et al. discloses that the inclined surface has a decreasing radius moving axially away from a bottom of the separable jaws (the outer projection of thread 44, 46 slope down to a point away from the bottom of the jaws).
For claim 13, Oh et al. discloses that a threaded rod (70) inserted into the opening along the longitudinal axis engages the inclined surface (inner projections of 44, 46) to urge lower ends of the jaws radially outward (the jaws move outward as the rod extends through the jaws).
For claim 15, Oh et al. discloses a cast-in-place anchor assembly (figs. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an anchor member which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (12, 22), the anchor housing including an opening (34) therein along a longitudinal axis thereof for receiving the anchor member, the anchor housing also including a jaw assembly (14, 16) housed in the anchor assembly, the jaw assembly for lockingly engaging and axially constraining the anchor member relative to the anchor housing, the jaw assembly including separable jaws, a lock member (24) and a bias member (slope of 36) for biasing the jaws toward each other, the lock member disposed above the separable jaws and for restricting axial movement of the jaws relative to the anchor housing, wherein in a first pre-set configuration of the anchor assembly, the lock member has a first configuration [0075] (fig. 5, when 24 is not tightened) and in a second post-set configuration, the lock member has a second configuration different than the first [0076], and wherein in the second post-set configuration (fig. 4, when 24 is tightened and pushes down on the jaws), an inner wall surface of the anchor housing (threads) prevents the lock member from moving axially upward and so prevents the separable jaws from moving upward axially.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US2015/0275956).
             For claim 3, Oh et al. discloses that the elongated load bearing member is threaded (fig. 4, 70) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the reconfigurable lock structure a flexible member since this merely involves choosing a flexible material for the lock structure like rubber for ease of assembly and adjustability. In re Leshin, 125 USPQ 416.
For claim 5, Oh et al. discloses that parts of the assembly is made of metal [0008] and it would be obvious to one having ordinary skill in the art to make the reconfigurable lock structure (fig. 4, 24) of metal to increase the strength of the assembly.
             For claim 6, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the reconfigurable lock structure a contractible member since this merely involves choosing a contractible material for the lock structure like rubber for ease of assembly and adjustability. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious an anchor assembly having all the limitations of claim 1 and also requiring trapping the jaws between the reconfigurable lock structure and the compressible member.


Response to Arguments
              The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633